DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application claims priority from US provisional application 62/976625, filed on 2/14/2020.  


Claim Objections
Claims 5 and 10 are objected to because of the following informalities:
Claim 5, line 3, “complimentary” should be changed to --complementary-- to correct spelling.
Claim 10, line 2, “configured rotate” should be changed to --configured to rotate-- to correct the missing word.
Appropriate correction is required to place claims in better form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the term “near” in line 2 of claim 12 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the limitation “a shutter operable to rotate at the first rate to remove laser light received from near range,” the range from which the laser light is removed from the received laser light is rendered indefinite by the inclusion of the term “near,” and one of ordinary skill in the art would not have been able to determine the intended scope of the limitation. For the purposes of examination, the limitation is being interpreted as meaning a shutter operable to rotated at the first rate to remove laser light. Thus, claim 12 is rejected as being indefinite. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 6-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist (US PGPub 2018/0275275) in view of Xiang et al. (US PGPub 2018/0364334, Xiang hereinafter). 
Regarding claim 1, Lundquist discloses a Laser Ranging and Detection (Lidar) system (Figs. 1-5, 9, and 11, paras. [0022], [0026]-[0027], [0037], a lidar system 100), comprising: 
a laser operable to generate laser light (Figs. 1, 5, and 9, paras. [0008], [0022], a continuous wave (CW) laser 101 emits CW laser light); 
a transmitter operable to rotate at a first rate, and to transmit the laser light along a first path from the Lidar system to a target (Figs. 1, 3-5, and 9, paras. [0022]-[0023], [0028], [0034], rotating reflective element 104 directs CW light towards one or more targets 107); 
a receiver operable to receive at least a portion of the laser light along a second path from the target, wherein the first and second paths are different (Figs. 1, 5, and 9, paras. [0022]-[0024], [0027]-[0028], reflective element 102 directs backscattered light from the target 107 and reflective element 104 to detector 109, and the paths of light to the target 107 and scattered from the target 107 are different); and 
a processor operable to calculate a range and an angle to the target using an angular displacement between the second path and the receiver that arises from the first rate of rotation for the transmitter (Figs. 1-5, 9, 11, paras. [0022]-[0024], [0026]-[0033], [0034], [0036], processor 110 calculates the range and polar angle of the target 107 based on the angular displacement of the ray lines of the light reflected from the target 107 incident onto the detector 109 owing to the rotation of the reflective element 104). However, Lundquist does not appear to explicitly describe the receiver operable to rotate at the first rate and the processor operable to calculate arising from the first rate of rotation for the transmitter and the receiver. 
Xiang discloses a receiver operable to rotate at the first rate and to receive at least a portion of the laser light along a second path from the target, wherein the first and second paths are different (Figs. 3-4, and 7 and paras. [0076]-[0078], [0083]-[0086], [0110]-[0111], the inner cavity 8 of the rotor 190 includes the emitting cavity and the receiving cavity such that the receiving cavity rotates at the first rate at which the emitting cavity rotates. The receiving cavity includes third reflector 63, fourth reflector 64, and a plurality of detectors 51 and receives the reflected light from the external object 3 along a second path different from the first path); and
a processor operable to calculate a range and an angle to the target using an angular displacement between the second path and the receiver that arises from the first rate of rotation for the transmitter and the receiver (Figs. 3-4 and 7, and paras. [0076]-[0078], [0080]-[0081], [0083]-[0088], [0110]-[0111], detectors 51 detect the reflected light and generate electrical signals used by an analysis device during processing to detect the distance and angular position of the external object 3 based on the rotation speed of the rotor 190 having receiving cavity and emitting cavity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the receiver operable to rotate at the first rate and the processor operable to calculate arising from the first rate of rotation for the transmitter and the receiver as taught by Xiang as configuration of the receiver in the lidar system as taught by Lundquist since including the receiver operable to rotate at the first rate and the processor operable to calculate arising from the first rate of rotation for the transmitter and the receiver is commonly used to obtain a large field of view while improving detection accuracy (Xiang, paras. [0006]-[0008], [0078]).
Regarding claim 2, Lundquist as modified by Xiang discloses wherein: the receiver and the transmitter both rotate about axes aligned in a same direction (Xiang, Fig. 3, paras. [0076]-[0078], [0083]-[0086], the inner cavity 8 of the rotor 190 includes the emitting cavity and the receiving cavity such that the receiving cavity and the emitting cavity rotate along aligned axes). 
Regarding claim 3, Lundquist as modified by Xiang discloses wherein: the receiver and the transmitter are attached by a common rotating shaft (Xiang, Fig. 3, paras. [0076]-[0078], [0083]-[0086], the inner cavity 8 of the rotor 190 includes the receiving cavity and the emitting cavity; thus, the emitting cavity and the receiving cavity are attached to rotating shaft 141).
Regarding claim 4, Lundquist as modified by Xiang discloses wherein: the receiver and the transmitter each comprise a monogon shaped mirror (Lundquist, Fig. 1, paras. [0024]-[0025], reflective elements 102 and 104 are wedge mirrors). 
Regarding claim 6, Lundquist as modified by Xiang discloses wherein: at least one of the receiver and the transmitter comprises a transmissive scanner driven by a perimeter driven motor (Xiang, Figs. 3 and 7, paras. [0076]-[0078], [0080]-[0081], [0083]-[0088], [0110]-[0111], the rotor 190 having optical emitting cavity with optical emitting device 2 and receiving cavity having optical receiving device 4 is surrounded by a stator 191. The rotor 190 rotates about the rotating shaft 141 with respect to the stator 191 using a motor). 
Regarding claim 7, the first embodiment of Lundquist as modified by Xiang does not appear to explicitly describe wherein the transmissive scanner comprises a rotating diffractive scanner. 
A second embodiment of Lundquist discloses wherein the transmissive scanner comprises a rotating diffractive scanner (para. [0023], the rotating element 104 is a rotating diffractive element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the transmissive scanner comprises a rotating diffractive scanner as taught by the second embodiment of Lundquist as the transmissive scanner in the lidar system as taught by the first embodiment of Lundquist as modified by Xiang since including wherein the transmissive scanner comprises a rotating diffractive scanner is commonly used as an optical rotating element that predictably redirects light (Lundquist, para. [0023]). 
Regarding claim 8, Lundquist as modified by Xiang discloses wherein the transmissive scanner comprises a rotating refractive scanner (Xiang, Figs. 3 and 7, paras. [0076]-[0078], [0080]-[0081], [0083]-[0088], [0110]-[0111], optical emitting device 2 and optical receiving device 4 comprises lenses which are rotated by rotor 190). 
Regarding claim 11, Lundquist as modified by Xiang discloses further comprising: a two dimensional detector array operable to image the light from the receiver (Lundquist, Figs. 1, 5, 9, 11, paras. [0023]-[0026], [0028]-[0034], [0035]-[0036], detector 109 includes a digital camera having multiple detector elements 109-1 to 109-N to detect the laser light reflected from reflective element 102 and convert the laser light into an electronic signal, and Xiang, Figs. 3-4, paras. [0081], [0086]-[0088], [0095]-[0096], the detectors detect the light reflected from the receiving cavity and are arranged corresponding to the plurality of lasers arranged two-dimensionally such that the detectors are arranged two dimensionally). 
Regarding claim 12, as best understood, the first embodiment of Lundquist as modified by Xiang does not appear to explicitly describe further comprising: a shutter operable to rotate at the first rate to remove laser light received from near range. 
A second embodiment of Lundquist discloses a shutter operable to rotate at the first rate to remove laser light received from near range (Figs. 5-6, paras. [0037]-[0041], rotating reticle 176 is rotated in sync with the rotation of the reflective element 104 so that the gradient filter 174 reduces light from near range targets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a shutter operable to rotate at the first rate to remove laser light received from near range as taught by the second embodiment of Lundquist in the lidar system as taught by the first embodiment of Lundquist as modified by Xiang since including a shutter operable to rotate at the first rate to remove laser light received from near range is commonly used to increase the detection gain without detector saturation (Lundquist, para. [0038]). 
Regarding claim 13, the first embodiment of Lundquist as modified by Xiang does not appear to explicitly describe further comprising: a derotator operable to rotate at one half the first rate to invert an image of the received laser light for imaging by an imaging system.
A second embodiment of Lundquist discloses a derotator operable to rotate at one half the first rate to invert an image of the received laser light for imaging by an imaging system (Fig. 9, paras. [0022]-[0023], [0043], a dove prism 190 is rotated at half the speed of the reflective element 104 so that range displacement line images are stationary). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a derotator operable to rotate at one half the first rate to invert an image of the received laser light for imaging by an imaging system as taught by the second embodiment of Lundquist in the lidar system as taught by the first embodiment of Lundquist as modified by Xiang since including a derotator operable to rotate at one half the first rate to invert an image of the received laser light for imaging by an imaging system is commonly used to enable the use of detection pixels that are orthogonal to displacement line images to enhance the detection of targets (Lundquist, paras. [0043]-[0044]). 
Regarding claim 14, Lundquist as modified by Xiang discloses an imaging system that includes a one-dimensional detector array operable to image the light from the receiver (Lundquist, Figs. 1, 3-5, and 9, paras. [0023]-[0024], [0027]-[0033], [0043]-[0044], detector 109 includes a plurality of detector elements 109-1 to 109-N in an array to detect the light from reflective element 102). 
Regarding claim 15, Lundquist as modified by Xiang discloses further comprising:
an imaging system that includes a detector comprising an array of detector elements (Lundquist, Figs. 1, 3-5, and 9, paras. [0023]-[0024], [0027]-[0033], [0043]-[0044], detector 109 includes a plurality of detector elements 109-1 to 109-N in an array to detect the light from reflective element 102),
wherein the processor is further configured to determine the range to the target based on spatial displacement of received laser light across the detector elements (Lundquist, Figs. 1-5, 9, paras. [0023]-[0024], [0027]-[0033], [0036], [0043]-[0044], the processor 110 determines the range to the target based on the displacement of the laser light received on the pixels of the detector 109). 
Regarding claim 16, the first embodiment of Lundquist as modified by Xiang does not appear to explicitly describe wherein the transmitted light is tuned on and off of an absorption line of a volumetric target.
A second embodiment of Lundquist discloses wherein the transmitted light is tuned on and off of an absorption line of a volumetric target (paras. [0045]-[0046], the laser is tuned on and off an absorption line for a material to be located).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the transmitted light is tuned on and off of an absorption line of a volumetric target as taught by the second embodiment of Lundquist in the lidar system as taught by the first embodiment of Lundquist as modified by Xiang since including wherein the transmitted light is tuned on and off of an absorption line of a volumetric target is commonly used to allow the lidar system to sense the location of spatial distribution of a gas (Lundquist, para. [0045]). 
Regarding claim 17, the first embodiment of Lundquist as modified by Xiang does not appear to explicitly describe further comprising: a detector configured to detect a wavelength of received laser light that differs from a wavelength of the transmitted laser light due to distributed scatterers. 
A second embodiment of Lundquist discloses a detector configured to detect a wavelength of received laser light that differs from a wavelength of the transmitted laser light due to distributed scatterers (paras. [0022]-[0023], [0034], [0047]-[0048], claim 12, the detector detects wavelengths from targets 107 that differ from the transmitted wavelengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a detector configured to detect a wavelength of received laser light that differs from a wavelength of the transmitted laser light due to distributed scatterers as taught by the second embodiment of Lundquist as the detector in the lidar system as taught by the first embodiment of Lundquist as modified by Xiang since including a detector configured to detect a wavelength of received laser light that differs from a wavelength of the transmitted laser light due to distributed scatterers is commonly used to improve range resolution (Lundquist, para. [0047]). 
Regarding claim 18, Lundquist as modified by Xiang discloses wherein: the laser light comprises continuous wave laser light (Lundquist, Figs. 1, 5, and 9, paras. [0008], [0022], a continuous wave (CW) laser 101 emits CW laser light).
Regarding claim 19, Lundquist discloses a Laser Ranging and Detection (Lidar) system (Figs. 1-5, 9, and 11, paras. [0022], [0026]-[0027], [0037], a lidar system 100), comprising: 
a laser operable to generate continuous wave (CW) laser light (Figs. 1, 5, and 9, paras. [0008], [0022], a continuous wave (CW) laser 101 emits CW laser light); 
a transmitter operable to rotate about a first axis and rotated to a first rotation angle, and to transmit the laser light from the Lidar system to a target (Figs. 1, 3-5, and 9, paras. [0022]-[0023], [0025], [0028]-[0029], [0032]-[0036], rotating reflective element 104 directs CW light towards one or more targets 107. The reflective element 104 is rotated to rotation angles);
a receiver separated from the transmitter, and having an axis that is aligned in a direction of the first axis, and to receive at least a portion of the laser light from the target (Figs. 1, 5, and 9, paras. [0022]-[0024], [0027]-[0028], reflective element 102 directs backscattered light from the target 107 and reflective element 104 to detector 109); and
a processor configured to calculate a range and an angle to the target using a difference between the first rotation angle and a second rotation angle that arises from an angular velocity of the transmitter (Figs. 1-5, 9, 11, paras. [0022]-[0024], [0026]-[0036], processor 110 calculates the range and polar angle of the target 107 based on the angular displacement of the ray lines of the light reflected from the target 107 incident onto the detector 109 owing to the rotation of the reflective element 104). However, Lundquist does not appear to explicitly describe the receiver operable to rotate about a second axis that is aligned in a direction of the first axis and rotated to a second rotation angle, the processor configured to calculate using a difference between rotation angles that arises from an angular velocity of the transmitter and the receiver. 
Xiang discloses a receiver separated from the transmitter, and operable to rotate about a second axis that is aligned in a direction of the first axis and rotated to a second rotation angle, and to receive at least a portion of the laser light from the target (Figs. 3-4, and 7 and paras. [0076]-[0078], [0083]-[0086], [0110]-[0111], the inner cavity 8 of the rotor 190 includes the emitting cavity and the receiving cavity such that the receiving cavity rotates at the first rate at which the emitting cavity rotates. The receiving cavity includes third reflector 63, fourth reflector 64, and a plurality of detectors 51 and receives the reflected light from the external object 3 along a second path different from the first path); and
a processor configured to calculate a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver (Figs. 3-4 and 7, and paras. [0076]-[0078], [0080]-[0081], [0083]-[0088], [0110]-[0111], detectors 51 detect the reflected light and generate electrical signals used by an analysis device during processing to detect the distance and angular position of the external object 3 based on the rotation speed of the rotor 190 having receiving cavity and emitting cavity. The light reflected from the external object 3 is directed to the receiving cavity, and the path from the emitting cavity to the object 3 and the path from the object 3 to the receiving cavity forms an angle such that the analysis device uses the reflected light signals to detect the external object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the receiver operable to rotate about a second axis that is aligned in a direction of the first axis and rotated to a second rotation angle, the processor configured to calculate using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver as taught by Xiang with the transmitter and the receiver in the lidar system as taught by Lundquist since including the receiver operable to rotate about a second axis that is aligned in a direction of the first axis and rotated to a second rotation angle, the processor configured to calculate using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver is commonly used to obtain a large field of view while improving detection accuracy (Xiang, paras. [0006]-[0008], [0078]).
Regarding claim 20, Lundquist discloses a method (Figs. 1-5, 9, and 11, paras. [0008], [0022], [0026]-[0027], [0037], a lidar system 100 is used to determine a range to a target), comprising:
generating continuous wave (CW) laser light (Figs. 1, 5, and 9, paras. [0008], [0022], a continuous wave (CW) laser 101 emits CW laser light);
transmitting the laser light to a target from a transmitter rotating about an axis to a first rotation angle (Figs. 1, 3-5, and 9, paras. [0022]-[0023], [0025], [0028]-[0029], [0032]-[0036], rotating reflective element 104 directs CW light towards one or more targets 107. The reflective element 104 is rotated to rotation angles);
receiving at least a portion of the laser light from the target with a receiver (Figs. 1, 5, and 9, paras. [0022]-[0024], [0027]-[0028], reflective element 102 directs backscattered light from the target 107 and reflective element 104 to detector 109); and
calculating a range and an angle to the target using a difference between the first rotation angle and a second rotation angle that arises from an angular velocity of the transmitter (Figs. 1-5, 9, 11, paras. [0022]-[0024], [0026]-[0033], [0034], [0036], processor 110 calculates the range and polar angle of the target 107 based on the angular displacement of the ray lines of the light reflected from the target 107 incident onto the detector 109 owing to the rotation of the reflective element 104). However, Lundquist does not appear to explicitly describe wherein the receiver rotates about the axis to a second rotation angle and calculating using a difference between rotation angles that arises from an angular velocity of the transmitter and the receiver. 
Xiang discloses receiving at least a portion of the laser light from the target with a receiver rotating about the axis to a second rotation angle (Figs. 3-4, and 7 and paras. [0076]-[0078], [0083]-[0086], [0110]-[0111], the inner cavity 8 of the rotor 190 includes the emitting cavity and the receiving cavity such that the receiving cavity rotates at the first rate at which the emitting cavity rotates. The receiving cavity includes third reflector 63, fourth reflector 64, and a plurality of detectors 51 and receives the reflected light from the external object 3 along a second path different from the first path); and
calculating a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver (Figs. 3-4 and 7, and paras. [0076]-[0078], [0080]-[0081], [0083]-[0088], [0110]-[0111], detectors 51 detect the reflected light and generate electrical signals used by an analysis device during processing to detect the distance and angular position of the external object 3 based on the rotation speed of the rotor 190 having receiving cavity and emitting cavity. The light reflected from the external object 3 is directed to the receiving cavity, and the path from the emitting cavity to the object 3 and the path from the object 3 to the receiving cavity forms an angle such that the analysis device uses the reflected light signals to detect the external object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving at least a portion of the laser light from the target with a receiver rotating about the axis to a second rotation angle and calculating a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver as taught by Xiang in the lidar method as taught by Lundquist since including receiving at least a portion of the laser light from the target with a receiver rotating about the axis to a second rotation angle and calculating a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver is commonly used to obtain a large field of view while improving detection accuracy (Xiang, paras. [0006]-[0008], [0078]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist as modified by Xiang as applied to claim 4 above, and further in view of Newman (US PGPub 2018/0011173, Newman hereinafter).
Regarding claim 5, Lundquist as modified by Xiang does not appear to explicitly describe wherein the mirrors of the receiver and the transmitter are configured at angles that are complimentary to one another. 
Newman discloses wherein the mirrors of the receiver and the transmitter are configured at angles that are complimentary to one another (Fig. 9, para. [0110], the reflective surfaces 912 and 916 are angled at 45 degrees). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the mirrors of the receiver and the transmitter are configured at angles that are complimentary to one another as taught by Newman in the lidar system as taught by Lundquist as modified by Xiang since including wherein the mirrors of the receiver and the transmitter are configured at angles that are complimentary to one another is commonly used to provide a compact lidar system having a low profile (Newman, para. [0110]).  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist as modified by Xiang as applied to claim 1 above, and further in view of Jamieson et al. (US PGPub 2003/0043058, Jamieson hereinafter).
Regarding claim 9, Lundquist as modified by Xiang discloses wherein the transmitter is operable to conically scan (para. [0034], the rotating reflective element 104 scans with a conical pattern), but Lundquist as modified by Xiang does not appear to explicitly describe wherein the receiver and the transmitter are operable to conically scan. 
Jamieson discloses wherein the receiver and the transmitter are operable to conically scan (Figs. 1-2, paras. [0064]-[0066], [0073]-[0074], [0103], [0105], optical element 54 transmits the beam to an object 38, and the optical element 52 receives the reflection from the object along path 58. The optical elements 52 and 54 are rotated by motors to produce a conical beam pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the receiver and the transmitter are operable to conically scan as taught by Jamieson in the lidar system as taught by Lundquist as modified by Xiang since including wherein the receiver and the transmitter are operable to conically scan is commonly used to provide an elevation variation to permit determination of the range, elevation, and azimuth location of each object (Jamieson, paras. [0066]-[0067], [0073]). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious an axle configured to rotate the receiver and the transmitter to conically scan via a precession rotational axis. This limitation in combination with all of the other limitations of the parent claim would render claim 10 non-obvious over the prior art of record if rewritten.
Takagawa et al. (JP2020-016481, Takagawa hereinafter) discloses scanning via a precession rotational axis (Fig. 6, page 5, first full paragraph, a spherical mirror is used to perform precession scanning), but Takagawa does not describe or render obvious an axle configured to rotate the receiver and the transmitter to conically scan via a precession rotational axis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882